Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 28, 2005 (People v Zayas, 23 AD3d 683 [2005]), affirming a judgment of the Supreme Court, Queens County, rendered May 14, 2001.
*1081Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Crane, J.P., Ritter, Goldstein and Lifson, JJ., concur.